2015 Ark. App. 26

                  ART{ANSAS COURT OF APPEALS

IN RECOGNITION OF APPELLATE                    opinion Delivered   JANUARY 27,2015
JUDGESJOHN IVIAUZY PITTMAN and
JOHN BOYD ROBBINS


                                    PER CURIAM

       On December 9, 2074, our court announced the retirement of Judge John M.

Pittman, who left this court on December 31, 20L4, after serving twenty-two years on the

Arkansas Court of Appeals. Judge Pittman is the longest serving judge    in the history of

the court, followed closely by his good friendJudgeJohn B. Robbins, who recendy retired

with twenry years of service. Judges Pittman and Robbins both served ably as chiefjudges

of the court. They were excellent judges who always showed respect and consideration for

the litigants and lawyers involved in our cases. In recognition of their dedication to the

administration ofjustice, the members of this court have unanimously voted to name our

conference room the Pittman-Robbins Conference Room. 'We thank you for your faithful

service to our state.



ChiefJudge Robert J. Gladwin                             aymond       Abramson


                 i-rden                                 Brandon J.


              ichael                                        W. Gruber


                 . Glover



Judge Larry                                     Jrdgq


                                                                      Brown